Citation Nr: 1733202	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  09-47 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depression for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to February 1981 and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of the appeal was later transferred to the RO in Winston-Salem, North Carolina.

In a June 2015 decision, the Board denied a rating in excess of 70 percent for PTSD with depression, for the period prior to July 7, 2010, exclusive of the periods where a temporary total rating has been assigned.  The Board did grant a 100 percent rating for PTSD with depression for the period on and after July 7, 2010.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010.  In May 2016, the Court granted a Joint Motion for Partial Remand (JMPR) vacating the portion of the June 2015 Board decision which denied a rating in excess of 70 percent for PTSD for the period prior to July 7, 2010, and remanded that matter to the Board for development consistent with the terms of the JMPR.

The Board remanded this matter in August 2016 and April 2017 for additional evidentiary development.  The appeal is again before the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The April 2017 Board remand directed the RO to obtain treatment records for the Veteran's PTSD generated at the DC Vet Center between April 2009 and July 2010.  The Board explained that Vet Center records are considered Federal records in VA's constructive custody.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  VA has an obligation to obtain those records.  38 U.S.C.A. § 5103A (c) (2014); see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Although Vet Center records are considered Federal records, proper authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a is required in order to obtain them.  See M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j.

While the RO sent the Veteran an April 2017 letter requesting authorization from the Veteran in the form of a VA Form 21-4142 or VA Form 21-4142a to obtain records from the DC Vet Center, it is not certain that the Veteran received the notice as the letter was not sent to the Veteran's most recent address.  The Veteran and his wife submitted a December 2016 statement providing a new address in Chesapeake, Virginia; however, the April 2017 letter was mailed to a different address in North Carolina.

A remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  A CAVC or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As the DC Vet Center records between April 2009 and July 2010 are certainly relevant to the issue on appeal, as specifically referenced by the May 2016 JMPR, the Board finds that remand is necessary in order to ensure compliance with the requirements of M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j and Section C.2.b.  In doing so, the RO should ensure that notice letters are sent to the most recent address provided by the Veteran and his wife and that the letters clearly state that his authorization is necessary in order to obtain the Vet Center records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran at the most recent address provided in December 2016 (in Virginia), requesting that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated or evaluated him since service for his psychiatric disabilities. 

Clearly state that the Veteran's authorization is necessary in order to obtain treatment records from the DC Vet Center between April 2009 and July 2010.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA. 

All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be documented it the claims folder.  

Adhere to the provisions of M21-1, Part III, Subpart iii, Chapter 1, Section C.4.j and Section C.2.b with respect to obtaining the DC Vet Center treatment records.

2.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




